DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 03/01/2022 has been entered. Claims 2, 3 and 11-20 were cancelled. Claims 1 and 4-10 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 contains allowable subject matter “wherein the curing heat is generated by the heating plate and via the heating mat”.
In the closest prior art, Loewe (U.S. Pre-Grant Publication No. 2013/0170992) teaches a method for application of a number of heating mats on a wind power station wing/blade or other devices for a purpose of achieving de-icing also during operation, where needed, wherein the steps of said method are characterized in that at least one said heating mat (24; figure 5) is first applied in an intended place on the wing (at the leading edge; figure 5) and that electrical connections are supplied (52, 54,; figure 4), that at least one heating plate (42) is then applied on the heating mat (24) or in the proximity of the heating mat .
In another prior art, Honorary Advisory Council for Science and Industrial Research (British Patent Document GB 599,617) teaches a tensioning device surrounding the heating mat with surrounding parts (page 2, lines 99-107). 
In another prior art, Lindskog (Canadian Patent Document CA 2,936,174) teaches wherein the curing heat is generated by the heating mat and wherein control of curing progress takes place through current to the heating mat unit (progression of the final curing is controlled by means of electrical current regulation to article 10; claim 4).
However, no prior art of record sufficiently teaches “wherein the curing heat is generated by the heating plate and via the heating mat”. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts to create the claimed invention.

Claims 4-10 are also allowed by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745